Case 2:21-mj-08001-JZB Document9 Filed 01/22/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

TO: UNITED STATES MARSHAL ORDER
RE: 21-08001MJ
THE UNITED STATES MARSHAL IS AUTHORIZED TO RELEASE:

Defendant __Andrew Hatley

FROM CUSTODY PURSUANT TO THE COURT'S ORDER MADE IN OPEN COURT

THIS DATE.
_ Time Served
_ Probation
_ Dismissal
xX Other

 

ADDITIONAL INSTRUCTIONS:

Defendant released with conditions. Defendant is to be released today

 

 

DATED this 22™ day of January, 2021.

1

John Z Boyle

United States Magistrate Judge
CC. USMS \(2z\21 B-Shem
